Citation Nr: 0604182	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in September 2004.


FINDING OF FACT

Bilateral hearing loss disability was not manifested during 
the veteran's active duty or for many years thereafter, nor 
is any current bilateral hearing loss disability otherwise 
related to such service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in or been aggravated by such 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The August 2004 statement of the 
case, the July 2003 notice of the RO rating decision and an 
April 2003 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the April 2003 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the April 2003 letter was sent 
to the appellant prior to the July 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the April 2003 letter and the 
August 2004 statement of the case notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to this issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection 
for bilateral hearing loss.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In his September 2004 appeal and in an April 2004 statement, 
the veteran claims his bilateral hearing loss is due to 
inservice exposure to acoustic trauma, including small arms 
fire.  The veteran's DD Form 214 reflects that during active 
duty service the veteran served as a supply clerk.

At an October 1964 pre-induction examination, audiometric 
testing was performed.  VA audiometric readings prior to June 
30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
5
5
10

At an August 1966 examination performed for induction 
purposes, audiometric testing was again performed.  As 
converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
-
35
LEFT
20
15
20
-
20

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

At the time of separation examination in June 1968, the 
veteran checked the appropriate box to indicate that he did 
not have, and had not had, hearing loss.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
-
10
LEFT
10
10
10
-
15

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

Finally, in May 2003, the veteran underwent a fee-basis VA 
examination.  An audiometric examination was conducted which 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
35
60
70
75
LEFT
-
75
75
85
75

The Board notes that the examination did not contain puretone 
threshold readings at 500 Hertz.

At the May 2003 examination, the veteran scored 88% speech 
recognition in his right ear and 72% in his left ear.

The examiner diagnosed a mild sensorineural hearing loss 
gradually sloping to a severe hearing loss in the right ear 
and a moderately severe sensorineural hearing loss gradually 
sloping to a profound hearing loss for the left ear.  The 
examiner opined that the noise the veteran experienced in the 
military may have contributed to his hearing loss, but a 
history of continuous noise exposure through his post-service 
occupations makes it difficult to identify his service as the 
sole cause of his hearing loss.

The Board is thus presented with an evidentiary record which 
does not show hearing loss during service or at the time of 
discharge from service.  The Board acknowledges the veteran's 
own testimony that his current hearing loss was caused by 
acoustic trauma during service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

The only competent medical evidence providing indication of 
any nexus between the veteran's current hearing loss and his 
period of active duty service is the VA fee-basis examiner's 
conclusion that noise exposure in the military may be part of 
the cause of the veteran's current hearing loss.  The service 
medical records do not reflect an upward shift in tested 
audiometric thresholds between the veteran's entrance and 
separation from service.  The veteran, in his claim, admits 
that he was never diagnosed with any hearing loss prior to 
2003, which was 35 years after his discharge from service.  
The service audiometric examinations will be accorded large 
probative weight because they are contemporaneous with the 
veteran's service.  The May 2003 VA fee-basis opinion will be 
accorded very small probative weight to the extent that it 
addresses any relationship between the veteran's active 
service and his hearing loss because the opinion is 
speculative in nature, stating that there may be a 
relationship, which indicates a mere possibility rather than 
any probability.  See Bostain v. West, 11 Vet.App. 124, 127-
28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  

With consideration of the probative weights assigned, 
together with the length of time following service prior to a 
diagnosis of hearing loss, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for bilateral hearing loss 
disability is not warranted.  Thus, the appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


